Title: James Madison to Robley Dunglison, 23 June 1830
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir,
                            
                            
                                
                                    
                                
                                June 23 1830
                            
                        
                        
                        I inclose a copy of a late publication of Mr. Hassler, presented by him as you will observe to the Library of
                            the University. He indulges a hope, that it may be found worthy of adoption into the use of the Institution.
                        
                            
                                
                            
                        
                    